DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
After further review, the Office Action dated 01 April 2021 has been withdrawn.  However, the current action is deemed Final based on the amendments filed 01 March 2021.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01 March 2021, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1 – 5 and 11 – 15 under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.  Applicant has amended the claims which has necessitated a new rejection.  Please see the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 4 and 11 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (US PGPUB 2014/0277894 – previously cited).
Regarding independent claims 1 and 11, Doyle discloses an autonomous automotive vehicle (e.g. paragraph 25) and method (e.g. paragraph 69), comprising: a passenger information unit configured to obtain passenger information related to a passenger that is relevant to an upcoming medical appointment (paragraphs 41 and 42; the dialysis machine includes an arterial tube pressure sensor, a venous tube pressure sensor, and an alarm system configured to indicate an alarm condition when one or both of the sensors indicate a pressure that exceeds or drops below a threshold values), wherein the passenger information unit is further configured to obtain such passenger information while conveying the passenger to the upcoming medical appointment (e.g. paragraph 41; the autonomous vehicle navigates the patient to the nearest emergency care center); electronic storage configured to store such passenger information (e.g. paragraphs 36 and 46; the data acquisition module); and a transmitter configured to transmit such passenger information wirelessly to a caregiver with which the upcoming medical appointment is scheduled (e.g. paragraphs 26 and 41; a notification which pertains to the emergency condition of the patient is sent to the nearest emergency care center while the autonomous vehicle navigates to the nearest emergency care center for corrective measures – i.e. an upcoming medical appointment).
claims 2 and 12, Doyle discloses a user interface configured to provide an interface between the passenger and the caregiver (e.g.106); one or more processors configured by machine-readable instructions to: obtain a passenger information request, via the transmitter, for the passenger information of the passenger that will be relevant to the upcoming medical appointment; control the user interface to communicate the passenger information request to the passenger; and control the passenger information unit to obtain the passenger information of the passenger in accordance with the passenger information request (e.g. paragraphs 46 and 47; the interface and display can display “user prompts, inquiries, instructions, and the like”).
Regarding claims 3 and 13, Doyle discloses the one or more processors are further configured by machine readable instructions to: assess such passenger information; and responsive to detecting a passenger information anomaly, effectuate one or more of (i) expedition of the conveyance to the upcoming medical appointment; (ii) effectuate notification of the passenger information anomaly to the caregiver; (iii) effectuate notification of the passenger information anomaly to a secondary caregiver; and/or (iv) initiate an autonomous onboard response system (e.g. paragraph 41).
Regarding claims 4 and 14, Doyle discloses the passenger information unit includes a keyboard, a touchscreen, a microphone, an optical code reader, a radio frequency identification reader (RFID), an electronic port, a fingerprint reader, a wireless receiver, a blood pressure machine, a blood glucose meter, a thermometer, a portable electrocardiogram (ECG) machine, and/or a scale (e.g. paragraphs 46 and 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 10 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US PGPUB 2014/0277894 – previously cited) in view of Keller et al. (US PGPUB 2020/0128598).
claims 5 and 15, Doyle discloses the passenger information unit as described above, but fails to explicitly teach obtaining ident cation information as claimed.  Keller teaches it is known to obtain identification information of the passenger to verify identity of the passenger, upcoming appointment information, and/or biometric information, wherein the identification information includes the passenger's name, fingerprint, address, phone number, medical identification, and/or social security number, wherein the upcoming appointment information includes insurance information and/or health history information, wherein the biometric information includes blood pressure, blood sugar, heart rhythm, body temperature, and/or weight (e.g. paragraphs 49 - 51).  It would have been obvious to one having ordinary skill in the art to modify the device and method as taught by Doyle, to also obtain recognition data (e.g. biometric identification data) as taught by Keller, since such information is critical when treating a patient.  It would also be beneficial for this data to be readily available to the caregiver since time is also critical during an emergency medical appointment.
Regarding claims 6 and 16, Doyle discloses an autonomous automotive vehicle (e.g. paragraph 25) configured to deploy assistance and method (e.g. paragraph 69), comprising: one or more sensors configured to generate output signals conveying passenger information (e.g. paragraphs 46 – 48); one or more automated robotic assistants (e.g. paragraphs 25 – 28; the dialysis machine controller can be configured to adjust a treatment and navigation to an emergency care center can be instigated if an emergency state alarm condition is triggered.  This reads on an automated robotic assistant), one or more processors configured by machine-readable instructions to: determine, based on the output signals, the passenger information; determine, based 
Keller discloses an autonomous automotive vehicle (e.g. 112 and paragraph 32) and method to deploy assistance, comprising: one or more sensors configured to generate output signals conveying passenger information (e.g. paragraphs 48 and 49); one or more automated
Keller teaches it is known to use an autonomous automotive vehicle (e.g. 112 and paragraph 32) and method to deploy assistance, comprising: one or more sensors configured to generate output signals conveying passenger information (e.g. paragraphs 48 and 49); one or more automated robotic assistants and wherein the one or more automated robotic assistants provide support to a passenger during transportation to and/or from a seat in the vehicle (e.g. paragraphs 38 and 81; the mobility device may be any device designed to assist the user’s mobility to and from the companion vehicle).  It would have been obvious to one having ordinary skill in the art to modify the robotic assistants as taught by Doyle with the robotic assistants which provide support to a passenger during transportation to and/or from a seat in the vehicle as taught by Keller, since such a modification would provide the predictable results of providing further and effective assistance to a person in need of medical care while transporting the person to a medical care facility.
claims 7 and 17, Doyle discloses the passenger information includes vocal cues, visual cues, and/or preset deployment of the one or more automated robotic assistants by a caretaker of the passenger (e.g. paragraph 47).
Regarding claims 8 and 18, Doyle discloses the claimed invention as previously discussed, but fails to teach a deployable ramp, hand rail, and/or walking cane.  Keller teaches it is known that the mobility device may be any device designed to assist the user’s mobility to and from the companion vehicle.  This includes the deployment of a cane as the mobility device (e.g. paragraphs 38 and 81).  It would have been obvious to one having ordinary skill in the art to modify the robotic assistants as taught by Doyle with the robotic assistants which provide support to a passenger during transportation to and/or from a seat in the vehicle (including a deployable ramp, hand rail, and/or walking cane) as taught by Keller, since such a modification would provide the predictable results of providing further and effective assistance to a person in need of medical care while transporting the person to a medical care facility.
Regarding claims 9, 10, 19 and 20, Dean discloses the claim as previously discussed, but fails to explicitly recite a communication channel (claims 9 and 19) or an imaging device for capturing and/or sending imaging information (claims 10 and 20).  Keller teaches it is known to establish a communication channel that is configured as a communication channel between the caretaker of the passenger and the passenger such that the passenger and the caretaker can converse during effectuation of the one or more automated robotic assistants (e.g. paragraph 98) and is configured to capture and/or send imaging information of the passenger to the caretaker (e.g. paragraph 84).  It would have been obvious to one having ordinary skill in the art to modify the invention .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792